ORDER

PER CURIAM.
Joyce and Jim Coats, appellants, appeal from the judgment of the trial court in favor of R.E. Lusser’s, respondent, claim for his attorney fees and for a lien on certain real estate in the amount of Thirteen Thousand Dollars ($13,000.00) and in favor of Mamita McGill, respondent, on her cross-claim against appellants for consideration of her transfer of title of certain real estate and her lien against said real estate in the amount of Twenty Thousand Dollars ($20,000.00).
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion would have no precedential value, and we affirm the judgment pursuant to Rule 84.16(b).